Exhibit 10.1

 

Employment Offer Letter

 

March 21, 2014

 

Ross Tubo, PhD

 

Dear Ross,

 

It is with great pleasure that I extend an offer for you to join Aastrom
Biosciences, Inc. (the “Company”).  Employment with the Company is contingent
upon compliance with necessary Immigration Laws, satisfaction of any routine
pre-employment contingencies and execution of a Confidentiality, Nondisclosure
and Assignment Agreement.

 

Based on our agreement, your title will be Chief Scientific Officer and you will
report directly to me.  Your employment will commence on April 1, 2014.  Your
compensation will consist of the following:

 

1)                                     Annual Base Salary — $295,000 paid
semi-monthly ($12,291.66 semi-monthly rate).

 

2)                                     Annual Target Bonus — you will be
eligible to receive a discretionary cash bonus of up to 35% of your base salary
based on performance and the achievement of certain corporate and personal
goals.

 

3)                                     Options — you will be eligible to receive
an option to purchase 40,000 shares of the Company’s common stock based on the
terms of the Company’s 2009 Omnibus Incentive Plan and contingent upon approval
by the Board of Directors of the Company.

 

4)                                     Benefits — you will be eligible to
participate in the Company’s benefit programs including Medical/Dental/Vision
insurance, Life & Disability insurance and 401(k) savings plan, subject to the
terms and conditions of those plans, as amended from time to time.

 

5)                                     Paid Time Off (PTO) — you will be
eligible to accrue Paid Time Off at the rate of 16.67 hours per month (25 days
per year).

 

--------------------------------------------------------------------------------


 

This letter summarizes the key points regarding the terms of your employment
with the Company.  I speak for all of us at Aastrom when I say that we look
forward to you joining our team.  Please do not hesitate to contact me if I can
answer any questions.

 

 

 

 

Regards,

 

Accepted and Agreed,

 

 

 

 

 

 

 

 

/s/Ross Tubo

 

 

Ross Tubo, PhD

 

 

 

/s/ Dominick Colangelo

 

 

Dominick Colangelo

 

March 27, 2014

President and CEO

 

Date

 

2

--------------------------------------------------------------------------------